DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein the dispensing container is configured to permit oxygen to permeate so that dissolved oxygen content of distilled water…” The claim is reciting a result to be obtained or a goal to be achieved without reciting how those results are obtained. MPEP 2173.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shintaro (JP 2016193743 A) in view of Mekata (US 20060054634 A1)
Claim 2, Shintaro discloses a dispensing container in which having a container (1) having an at least double-layered structure is configured to be filled with content, the dispensing container comprising: 
a container body (4) including a flexible inner container (2) configured to be filled with liquid food as content (Shintaro is a dispenser and container for liquids and is therefore inherently capable of holding any liquid including food) and to deflate as the content decreases, and 
an outer container (3) encompassing the inner container and having an intake hole (6) through which external air is taken into a space between the inner container and the outer container; 
a discharge cap (5) including a top surface part having a discharge port through which the content is discharged, the discharge cap being mounted on a mouth portion of the container body; and 
an external air introduction hole (33) that provides communication between outside and the intake hole, wherein 

But is silent on the resin for one or both of the inner and outer container including an oxygen absorber.
Mekata teaches resin for one or both of the inner and outer container including an oxygen absorber (Paragraph [0090] and [0180]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shintaro with an oxygen absorber as taught by Mekata in order to prevent the degradation of the content due to the permeation of oxygen that passes through the inner bag.

Claim 4, the modified apparatus of Shintaro substantially discloses the apparatus as claimed but is silent on wherein the dispensing container is configured to permit oxygen to permeate so that dissolved oxygen content of distilled water is 3 ppm or less after the inner container is fully filled with the distilled water with dissolved oxygen being removed, an inner mouth portion of the inner container is then sealed while a ventilation passage between the outer container and the inner container is opened, and the distilled water is retained at the temperature of 20°C for sixty days.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the oxygen permeability for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Oxygen permeability is a result of material thickness.  A particular parameter can be recognized as a result-effective variable, i.e., 

Claim 5, the modified apparatus of Shintaro discloses wherein the inner container contains an oxygen barrier agent (Mekata: paragraph [0213], [0090], [0180], [0208]).
But is silent on an oxygen barrier agent in a range of 3% to 10% by mass of resin constituting the inner container.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the amount of oxygen barrier agent for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Oxygen concentration is a result of the amount of oxygen barrier agent.  A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. MPEP 2144.05.

Claim 6, the modified apparatus of Shintaro discloses wherein the oxygen barrier agent contains a polyamide resin and a deoxygenating agent (Mekata: paragraph [0213], [0090], [0180], [0208]). 

Claim 8, Shintaro discloses wherein the content is a soy sauce containing seasoning (Shintaro is capable of holding and dispensing any liquid fluid as such it is inherently capable of containing soy sauce).

Claim 9, Shintaro discloses the claimed invention except for wherein the thickness of the inner container is 0.03 mm to 0.02 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the thickness to between 0.03 mm to 0.02 mm in order to provide for ease of blow molding and flexibility, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

Response to Arguments
The 35 USC 112 rejections of claims 3-4 and the 35 USC 102 rejections of claims 1-2 and 7-8 have been withdrawn.
The applicant’s arguments regarding newly amended claims are addressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754